Case 18-80075-hb           Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21                 Desc Main
                                     Document     Page 1 of 23



                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA

     In re,
                                                                   C/A No. 18-04406-HB
     George Robert Walker and Sherry Denise
     Walker,                                                    Adv. Pro. No. 18-80075-HB


     Debtor(s).
                                                                          Chapter 13
     George Robert Walker and Sherry Denise
     Walker,                                                               ORDER


     Plaintiff(s),

     v.

     UpRight Law, Law Solutions Chicago, LLC,
     Law Solutions Chicago LLC,


     Defendant(s).

              THIS MATTER came before the Court for a trial on the Complaint filed by Plaintiffs

 George Robert Walker and Sherry Denise Walker against Defendants UpRight Law, Law

 Solutions Chicago, LLC, Law Solutions Chicago LLC (collectively, “Upright”).1 Testimony

 was provided by the Walkers, a representative of Set Financial, attorneys Herman F. “Rick”

 Richardson and Paul Owen, and Ryan Galloway on behalf of Upright. The only remaining

 issue is whether sanctions should be imposed pursuant to 11 U.S.C. § 105; all other matters

 were resolved prior to trial. The following findings of fact and conclusions of law are entered

 pursuant to Fed. R. Civ. P. 52.2




 1
   After this adversary proceeding was filed, Upright changed ownership and is now Deighan Law, LLC d/b/a
 UpRight Law LLC in South Carolina.
 2
   Made applicable to this adversary proceeding by Fed. R. Bankr. P. 7052.
Case 18-80075-hb              Doc 76       Filed 02/20/20 Entered 02/20/20 15:23:21                        Desc Main
                                           Document     Page 2 of 23



                                                       I. FACTS

        A. UPRIGHT’S PROCEDURES

             1.       Upright is a national consumer bankruptcy law firm headquartered in Chicago,

 Illinois. Upright conducts business in South Carolina utilizing affiliations with locally

 licensed attorneys.

             2.       Ryan Galloway of Upright testified that since 2014, Upright has filed

 approximately 50,000 bankruptcy petitions nationwide.                         His testimony was that of the

 approximate 11,400 petitions Upright filed in 2019, 865 were filed by residents of South

 Carolina.3

             3.       Through online marketing, Upright connects with individuals to provide debt

 relief assistance. This is done utilizing a main intake office in Chicago. An individual who

 contacts Upright over the telephone speaks with a Senior Client Consultant (“SCC”) who

 conducts the “initial consultation.” The SCC may or may not be an attorney. There was no

 evidence that the SCC is ever an attorney licensed in South Carolina or admitted to practice

 before the federal courts of this state or this Court (“SC attorney”).

             4.       During the initial consultation, the SCC gathers general information regarding

 the individual’s assets, debts, income, and motivating factors for contacting Upright to

 understand what assistance he seeks that Upright may be able to offer. Initial consultations

 are advertised by Upright to be free of any charge.

             5.       At the conclusion of the initial consultation, if the individual elects to proceed,

 the telephone call continues while Upright conducts its formal “intake process.” During the

 intake process, the SCC obtains more detailed information about the individual’s financial



 3
     During calendar year 2019, there were 6,833 bankruptcy cases filed by all filers in the District of South Carolina.


                                                             2
Case 18-80075-hb       Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21             Desc Main
                                   Document     Page 3 of 23



 circumstances, including researching asset values and obtaining spousal and employment

 information. The SCC also relays scripted disclosures that discuss the basic differences

 between the bankruptcy chapters and available bankruptcy alternatives. A bankruptcy chapter

 is “preliminarily selected” by the individual and noted in Upright’s records. The SCC also

 gives contact information the individual can provide creditors to confirm he has retained

 Upright for debt relief services, even though no bankruptcy petition has been filed.

        6.      At the conclusion of the intake process, the SCC discusses a payment plan for

 Upright’s fees, which must be paid before any bankruptcy petition is filed. Once the payment

 plan is set, the telephone call typically ends.

        7.      The SCC then reviews the information provided, which forms the case file.

 The SCC submits the case file to an “onboarding attorney” located in Chicago.               The

 onboarding attorney reviews the information gathered by the SCC to ensure it is complete and

 accurate and preliminarily approves the case file. There was no evidence that the onboarding

 attorney is ever a SC attorney.

        8.      The case is then assigned to a “local partner” in the state where the individual

 resides. If there is more than one local partner in a state, cases are assigned on rotation based

 on the partner’s geographical location in relation to the individual.

        9.      The onboarding attorney’s preliminary approval generates a notification email

 to that local partner. The notification includes the intake information and requests the local

 partner complete a “compliance call” with the individual to confirm the information acquired

 during the intake, determine whether the bankruptcy chapter preliminarily selected is likely

 to meet the individual’s objectives, set proper expectations, inform the individual of

 documents and information to gather in preparation for filing, answer any questions, and




                                                   3
Case 18-80075-hb       Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21                Desc Main
                                 Document     Page 4 of 23



 conduct a conflict check. At the conclusion of the compliance call, the local partner may

 approve or reject the assignment.

        10.     A local partner is someone who signed a Partnership Agreement with Upright

 and agreed to act with Upright and provide bankruptcy services to Upright’s clients. The

 Partnership Agreement provides, in relevant part:

        This Agreement shall govern the relationship between the Firm and Partner on
        what is anticipated to be a series of legal matters to resolve Client’s financial
        hardship and/or to protect Client’s rights under various state and federal
        consumer protection statutes (each, a “Case”). Partner, upon execution of this
        Agreement, will be deemed to be serving as a non-equity, non-voting
        Partner/Member of the Firm, and agrees to serve as a Partner of the Firm as
        further described below. Partner shall perform Certain Responsibilities of
        Partner (as described in section 3 below) on each Case assigned to Partner in
        the Firm’s case management database (the “Database”); provided, that Partner
        may, by providing written or electronic notice to Firm, decline representation
        on any Case.
        ....
        2. Responsibilities of Firm. Firm shall be the initial point of contact for all
        new Client calls, shall (i) schedule and confirm retention appointments, (ii)
        prepare intake forms, disclaimers and agreements for Clients to sign at a
        retention meeting, (iii) field all Client calls and creditor/opposing counsel calls,
        (iv) collect/process all Client payments, including fee payments and costs to
        be paid out of each Client’s trust account. Client calls shall be forwarded to
        Partner in the event that any such Client requires legal advice, Client’s inquiry
        requires speaking directly with Partner or Client otherwise indicates their need
        to speak with their attorney. Client calls not requiring legal advice, not
        otherwise requiring the Client speak with Partner, will be handled by a Firm
        legal assistant, staff Partner, attorney or other legal professional, unless Client
        otherwise specifically requests speaking directly with Partner. Opposing
        counsel/creditor calls shall be forwarded to Partner in the event that the nature
        of the call necessitates direct communication with Partner or is in relation to a
        legal matter set on the court’s calendar for which direct communication among
        counsel is necessitated . . . Firm and Partner shall each have discretion in (i)
        determining whether or not to accept or represent any Client . . . In order that
        Firm and Partner are able to consistently comply with Bankruptcy Code section
        528, requiring that “not later than 5 business days after the first date on which
        such agency provides any bankruptcy assistance services to an assisted person,
        but prior to such assisted person’s petition under this title being filed, execute
        a written contract . . .”, Partner hereby specifically authorizes Firm to affix
        Partner’s electronic signature to the Firm’s retainer agreement for the purposes
        of issuing an executed retainer agreement. Per the terms of the retainer, Partner


                                                 4
Case 18-80075-hb            Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21           Desc Main
                                        Document     Page 5 of 23



            shall still have full discretion to rescind the retainer agreement if, upon direct
            consultation with Client, Partner determines for any reason that s/he is
            unwilling to represent the Client under the terms currently offered in the
            agreement, at which time, Firm shall either refund one hundred percent (100%)
            of fees paid by Client per its “no questions asked” refund policy or reissue a
            new retainer acceptable in all respects to both Client and Partner.
            3. Certain Responsibilities of Partner.
            A) Notice of Partnership/Affiliation, Conflicts . . . Immediately upon being
            notified of an appointment with a potential Client, Partner will cross-check
            against any Other Firm’s4 database to identify any conflicts of interest which
            might interfere with Partner’s or Firm’s representation of such Client and will
            immediately notify Firm of any such conflict. Furthermore, Partner will update
            each Other Firm’s database to disclose the Firm’s potential representation and
            avoid any future conflict. Finally, Partner shall notify Firm before initiating
            any partnership or other affiliation with any additional firms.
            B) Availability for Consultations. Partner will make him/herself regularly
            available for new Client consultations for no less than is necessary to perform
            an initial review call with each client within forty-eight (48) hours of being
            notified that a new client has been assigned to Partner. Further, Partner will
            notify Firm in the event that Partner cannot reach Client to perform the review
            call after making at least two attempts within such forty-eight (48) hour period
            . . . Partner may request, but not require, that Client travel to Partner’s office
            for an in-person consultation. Partner may only require an in-person meeting
            if, in Partner’s reasonable judgment, an in-person meeting is required to meet
            Partner’s responsibilities under the Rules of Professional Conduct or the U.S.
            Bankruptcy Code. Partner must make him/herself available for an in-office
            consult upon the request of the client.
            ....
            E) Responsibility. Partner will, throughout the duration of each Case,
            regularly inform the Firm of strategic and planning decisions. Notwithstanding
            the foregoing, the Attorneys will have joint responsibility for representation of
            the Client in respect of each Case and as such, each of the Attorneys will share
            the preparation and presentation of each case . . .
            F) Payment of Fees. Partner shall not collect payments directly from a Client
            in advance of filing a Chapter 7 bankruptcy case or not at all in a Chapter 13
            case, and in such case Partner agrees to forward all such retainers to Firm
            headquarters . . .
            ....
            I) Consultation. Within forty-eight (48) hours of being assigned a Client,
            Partner shall review the documents provided by Firm to Partner related to
            Client’s case, objectively present to Client, by telephone, the debt relief

 4
     “Other Firm” is not a defined term in the Partnership Agreement.


                                                         5
Case 18-80075-hb       Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21              Desc Main
                                 Document     Page 6 of 23



        alternatives as outlined in such materials or those that Partner believes are most
        appropriate for Client. Subsequent to the initial consultation, Partner will make
        him/herself available to consult/advise client in relation to all matters related
        to Case, including but not limited to responding to creditor litigation, exploring
        alternative remedies and prosecuting/defending related claims. Additionally,
        Partner shall, on no less than a weekly basis, review the progress of Client’s
        matter including the ongoing progress/feasibility of Client’s elected debt relief
        assistance.
        ....
        K) Work after Payment in Full. After Client has fulfilled all pre-petition
        payment obligations, Partner is primarily responsible for all work related to
        collecting documents, preparing and filing a bankruptcy petition and plan,
        fulfilling all trustee document requests, preparing clients for hearings,
        appearing at all hearings and all other work required by the court to
        successfully effectuate a discharge of debt under Chapter 7 or Chapter 13.
        4. Allocation of Fees.
        A) Earned Fee Allocations . . .
        ....
          (2) For a Chapter 13 Bankruptcy, Firm shall charge, and collect and retain,
          where permissible, $1500.00 in pre-petition Chapter 13 fees and, unless
          directed otherwise by Partner, quote the standard “no look” fee accepted per
          local rules. Partner shall receive (a) one hundred percent (100%) of the
          Earned Fees distributed post-petition by the Chapter 13 trustee . . . and (b)
          one hundred percent (100%) of all applicable Earned Fees granted by the
          Court pursuant to a supplemental fee application for additional post-petition
          services . . .
        ....
        25. Partner Interest: Partner hereby agrees and acknowledges that Partner’s
        status as a Partner does not render Partner an owner or equity holder in Firm.
        Partner will not be required to make any monetary or other capital contribution
        to the Firm. Partner’s relationship with Firm is created solely and exclusively
        by this Agreement, and Partner shall not, under any set of circumstances, be
        deemed to own any interest or have any voting rights within Firm . . .

 (emphasis in original).

        11.     In Chapter 13 cases, Upright receives all pre-petition fees ($1,500.00 where

 permissible), except for approximately $50.00 provided to the local partner to cover pre-

 petition expenses. The local partner receives post-petition fees paid through plan distributions

 by the Chapter 13 trustee.


                                                6
Case 18-80075-hb        Doc 76   Filed 02/20/20 Entered 02/20/20 15:23:21           Desc Main
                                 Document     Page 7 of 23



        12.        The onboarding attorney’s preliminary approval of the case file, which

 happens prior to the individual’s consultation with a local partner, generates a retainer

 agreement for the onboarding attorney to send to the individual. Although the individual and

 local partner have not yet spoken, pursuant to the Partnership Agreement, this retainer

 agreement includes a local partner’s digital signature.      The retainer agreement is for

 bankruptcy services and is specific to the chapter that was preliminarily selected during the

 intake process.

        13.        The Attorney Client Legal Services Agreement for Chapter 13 Bankruptcy

 (“Retainer Agreement”) signed in this case includes the following provisions:

        This Agreement is executed between Upright Law (“Firm”) and the
        undersigned (“Client”). The undersigned Partner of Firm has authorized Firm
        to affix Partner’s digital signature upon this Agreement (“Agreement”).
        Agreement is subject to Partner’s further review and approval after
        consultation with Client. Agreement contemplates bankruptcy related services
        (“Services”) ONLY and no other representation. The Partner will review this
        Agreement with Client, including which chapter of bankruptcy Client is
        eligible for.
        ....
        Firm will immediately begin providing Services and bill for all Services,
        including those provided before this Agreement is signed . . . Client has 60
        days from Client’s final payment of Upfront Fee to turn in all requested
        documents or, if Firm as to spend additional time collecting documents due to
        Client’s unreasonable delay, Client may be charged an additional Flat Fee of
        $375.00, and any amounts on deposit with Firm to pay filing fees or other costs
        will be applied toward that $375.00 Fee. No Chapter 13 petition will be filed
        until all Upfront Fees and costs are paid in full and Client provides all
        documents.
        ....
        Client authorizes Firm to adjust debts at Client’s direction to fully pay the
        Upfront Fee. Client may cancel future payments only by written notice at least
        five days in advance.
        ....
        Firm represents Client primarily through means of telephonic and online
        communication via email, phone or computer-based virtual meeting room, and
        not face-to-face at a physical office. Client has elected to use Firm, in part,
        because Client finds this service to be more efficient and convenient. Client




                                              7
Case 18-80075-hb           Doc 76       Filed 02/20/20 Entered 02/20/20 15:23:21                       Desc Main
                                        Document     Page 8 of 23



          has the right to meet with Partner in person at a mutually agreeable time and
          location.
          ....
          If Client cancels, Client will be charged for all Services up to the date of
          cancellation. Firm will provide an accounting along with any unearned portion
          of the Fee.

          15.      The Retainer Agreement explains that if the individual cancels, he “would be

 charged for all services provided up to the date of cancellation” and Upright would provide

 an accounting along with any unearned portion of the fee.

          16.      The Retainer Agreement also includes a cover page5 that states the following:

          ✓ We fight for you. Once you sign, we will work tirelessly and fight for
            your rights to get you on the path to financial freedom.
          ✓ We start work immediately. We will start by immediately taking your
            creditor calls and preparing your case. As soon as your payment plan is
            completed, we will get you filed for bankruptcy.
          ✓ We have no hidden fees. This retainer confirms the attorney fees you
            discussed earlier with us. There are no hidden extra charges. If anything
            in your circumstances does change, we will always discuss with you.
          ....
          Please sign and return this retainer agreement as soon as possible so we
          can start work on your case without delay!

 (emphasis in original). The cover page is signed by Kevin Chern as Upright’s Managing

 Partner.6 Mr. Chern is not a SC attorney.

          14.      Despite the appearance of a local partner’s electronic signature on a Retainer

 Agreement, it specifies that the individual hired the firm – not a particular attorney – and the

 firm will immediately begin providing services and accrue billable time. The local partners

 and representative of Upright testified that they consider the individual to be a client of only

 the firm and no specific attorney. They do not consider the individual to be a client of the



 5
   The cover page is titled “Retainer Agreement,” but for ease of reference will be referred to herein as the “cover
 page.”
 6
   After this case was filed, ownership of Upright changed and Chern is no longer affiliated with the firm.


                                                         8
Case 18-80075-hb       Doc 76     Filed 02/20/20 Entered 02/20/20 15:23:21              Desc Main
                                  Document     Page 9 of 23



 local partner until the partner completes the compliance call and agrees to accept the

 assignment.

        15.     The only evidence of conflict checks performed by Upright during the intake

 process includes running through Upright’s database the individual’s name and any creditors

 the individual can provide during the intake process. There was no evidence of a thorough

 conflict check at Upright involving the entities on the individual’s full credit report or

 ultimately his creditor list. A conflict check is also conducted by the local partner prior to the

 compliance call to compare the names provided to Upright during the intake process to that

 local partner’s firm or personal database. It is within the local partner’s discretion/obligation

 to run another conflict check once he obtains the individual’s full credit report. There was no

 indication of a mechanism employed to compare conflicts among the numerous local partners’

 databases.

              B. THE WALKERS’ EXPERIENCE WITH UPRIGHT

        1.      In June 2018, Mr. Walker was unemployed and the Walkers anticipated a

 foreclosure proceeding involving their home. Mr. Walker researched debt relief options

 online and discovered Upright’s website. He was interested in Upright’s services because the

 firm offered a free consultation and assistance without requiring a down payment. Although

 Upright’s website discloses the initial consultation is conducted by an SCC, Mr. Walker

 believed it would be provided by an attorney.

        2.      On June 18, 2018, Mr. Walker called the telephone number listed on Upright’s

 website seeking more information. He spoke with Lyanna Harris, an SCC who conducted the

 initial consultation. Ms. Harris informed him that she was not an attorney and could not

 provide legal advice. Nevertheless, it was determined during this conversation that Mr.




                                                 9
Case 18-80075-hb             Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21                       Desc Main
                                        Document      Page 10 of 23



 Walker and his wife, who was not on the call, would elect bankruptcy and specifically Chapter

 13 relief. Mr. Walker told Ms. Harris that he wished to retain certain assets and agreed to the

 representation and fees associated with such relief.

            3.       Ms. Harris informed Mr. Walker that before Upright could be retained, he must

 execute a Retainer Agreement and provide a down payment of $1,860.007 before a bankruptcy

 petition would be filed (the “Upfront Fee”). As a result, Mr. Walker agreed to pay $50.00

 toward the Upfront Fee and enter a payment plan for the remainder. The payment plan

 provided for automatic drafts from his bank account by Upright, which would pay the balance

 of Upfront Fee by August 25, 2018. Payments were drafted by Upright on June 25, 2018, and

 July 25, 2018.

            4.       During the initial consultation, Mr. Walker asked for the contact information

 for his attorney. Instead, Ms. Harris informed him that his attorney would be in contact shortly

 and provided a telephone number to give creditors and a website for information regarding

 his case file. Ms. Harris assured Mr. Walker that he would be taken care of because Upright

 would be able to handle his issues once the Retainer Agreement was signed.

            5.       After the initial consultation, Mr. Walker was provided a Retainer Agreement

 for representation of he and his wife for a Chapter 13 bankruptcy for a total of $4,010.00,

 including filing fees. The Retainer Agreement specified that the Walkers were to pay the

 Upfront Fee before their bankruptcy petition would be filed and the remainder would be paid

 through Chapter 13 plan payments distributed by the bankruptcy trustee.

            6.       The Walkers reviewed and electronically signed the Retainer Agreement on

 June 18, 2018. The Retainer Agreement also included the electronic signature of local partner



 7
     Of this amount, $1,550.00 was for attorney’s fees and $310.00 was for the Chapter 13 filing fee.


                                                         10
Case 18-80075-hb          Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21                    Desc Main
                                     Document      Page 11 of 23



 Rick Richardson, a SC attorney located in Prosperity assigned to the case by Upright. At the

 time the Retainer Agreement was signed, the Walkers had not spoken with a SC attorney. At

 no time during the intake procedure did any attorney or representative of Upright speak with

 Ms. Walker.

         7.       On June 20, 2018, Ms. Walker notified one of her creditors, Set Financial, that

 she was filing bankruptcy and provided Upright’s contact information. That same day, a

 representative of Set Financial contacted Upright and was directed to a website where he was

 able to verify that Ms. Walker had retained Upright. The website did not provide the name of

 a specific attorney who represented Ms. Walker as of that date. Upon confirming Upright’s

 retention, Set Financial ceased contact with Ms. Walker.

         8.       Although the Retainer Agreement was executed and the case assigned to

 attorney Richardson, he did not contact the Walkers to conduct the compliance call within the

 48-hour timeframe provided in the Partnership Agreement. Mr. Walker left messages for Mr.

 Richardson that were not returned8 and contacted Upright to check on the status of his case.

 After no communication from Mr. Richardson for one week, Upright reassigned the Walkers’

 case to SC attorney Paul Owen on June 25, 2018.

         9.       No new Retainer Agreement was executed when the case was reassigned, even

 though Mr. Owen also authorized Upright to digitally affix his signature to retainer

 agreements. Mr. Owen and Mr. Richardson do not share a practice in South Carolina, work

 in separate towns, and independently represent consumer bankruptcy clients in addition to and

 outside of their professional relationships with Upright.




 8
  It is not clear if Mr. Walker obtained Mr. Richardson’s contact information on his own or was provided it by
 Upright.


                                                      11
Case 18-80075-hb        Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21         Desc Main
                                 Document      Page 12 of 23



        10.       Although the Walkers signed the Retainer Agreement on June 18, 2018, and

 Mr. Owen was notified of the case reassignment on June 25, 2018, he did not contact Mr.

 Walker until July 2, 2018.

        11.       During the July 2, 2018, compliance call with Mr. Walker, Mr. Owen verified

 the information Mr. Walker provided Upright, obtained additional details regarding the

 couple’s financial information, and discussed the differences between Chapters 7 and 13. Mr.

 Owen also informed Mr. Walker that he was located in Orangeburg and invited the Walkers

 to his office to help prepare for their filing. Mr. Walker voiced concerns over the distance

 and travel to Mr. Owen’s office (approximately three-hours roundtrip).

        12.       At the conclusion of the compliance call, Mr. Owen determined the Walkers

 were appropriate candidates for Chapter 13 and approved the assignment. Although Mr.

 Owen spoke with Mr. Walker a couple more times, he never spoke with Ms. Walker.

        13.       Mr. Walker contacted Upright on August 14, 2018, to terminate their

 relationship. Mr. Walker wished to retain bankruptcy counsel elsewhere because he did not

 believe Upright adequately represented him since it took several weeks before he

 communicated with a SC attorney and his assigned local partner was several hours away from

 his residence.

        14.       That same day, Mr. Walker requested a refund of the $1,290.00 paid toward

 the Upfront Fee thus far by deductions from his bank account. Upright paused the payment

 plan and informed Mr. Walker that his request may take ten days to process.

        15.       On August 22, 2018, a representative of Upright informed Mr. Walker that he

 would receive a partial refund due to time spent by Upright working on the case. Upright

 stated, “[s]ome of that time may have been administrative in nature, for example, opening




                                               12
Case 18-80075-hb      Doc 76     Filed 02/20/20 Entered 02/20/20 15:23:21                  Desc Main
                                Document      Page 13 of 23



 your file, setting up payments, fielding calls, corresponding with you, processing your

 cancellation request; and some may have been legal in nature, for example, speaking with

 attorneys, doing legal analysis.” Upright provided an accounting of the services rendered,

 which indicated it had billed $776.50 in fees.

        16.     Galloway testified that because the firm typically charges a flat fee for services,

 the accountings are not contemporaneous time records, the time increments are standard times

 charged by Upright and are not representative of the actual time spent by the individual on the

 corresponding task, and most of the time entries are estimates of the actual time spent.

        17.     Despite the joint Retainer Agreement, the accounting states it is for services

 for Mr. Walker and does not reference Ms. Walker. It includes fees incurred for various

 clerical tasks billed by staff, associates, and a partner of Upright, without providing any

 identifying information for the timekeeper. The time entries are as follows:

     Date         Activity Name           Time           Time          Time      Hourly    Amount
                                         (Staff)       (Associate)   (Partner)    Rate     Earned
  6/18/2018 Added new contact              0.1                                   $125.00    $12.50
  6/18/2018 Added new form of              0.1                                   $125.00    $12.50
            payment
  6/18/2018 Created a payment plan         0.1                                   $125.00   $12.50
  6/18/2018 Submitted case file for        0.5                                   $125.00   $62.50
            attorney review
  6/18/2018 Updated case file                              0.1                   $250.00   $25.00
            information
  6/18/2018 Reviewed and approved                          0.3                   $250.00   $75.00
            case (associate)
  6/18/2018 Update case file                               0.1                   $250.00   $25.00
            information
  6/18/2018 Sent retention agreement                       0.1                   $250.00   $25.00
            to client
  6/18/2018 Updated case file                              0.1                   $250.00   $25.00
            information
  6/18/2018 Updated contact                                0.1                   $250.00   $25.00
  6/18/2018 Sent retention agreement                       0.1                   $250.00   $25.00
            to client
  6/18/2018 Updated case file                              0.1                   $250.00   $25.00
            information




                                                  13
Case 18-80075-hb       Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21            Desc Main
                                Document      Page 14 of 23



  6/18/2018 Reassigned case file to                    0.1                 $250.00     $25.00
            new partner
  6/20/2018 General                         0.1                            $125.00     $12.50
  6/20/2018 Other                           0.1                            $125.00     $12.50
  6/25/2018 Reassigned case file to                    0.1                 $250.00     $25.00
            new partner
  6/25/2018 General bankruptcy                         0.1                 $250.00     $25.00
            information
    7/2/18  General                         0.1                            $125.00     $12.50
  7/2/2018 General bankruptcy               0.1                            $125.00     $12.50
            information
  7/2/2018 General bankruptcy               0.1                            $125.00     $12.50
            information
  7/2/2018 Reviewed and approved                                   0.7     $395.00    $276.50
            case (partner)
  8/14/2018 Paused payment plan             0.1                            $125.00    $12.50
                                                                                     $776.50

        18.     The fees billed include charges for Mr. Walker’s calls with Upright, including

 phone calls to check on the status of his case when he had not heard from the local partner,

 charges for reassignment of his case due to Upright’s lack of contact, and for tasks related to

 billing and collection procedures.

        19.     Upright agreed to discount this amount by $250.00 for one hour of “associate

 time” and refund the Walkers $763.50 of the $1,290.00 paid. The term “associate” means an

 onboarding attorney or other attorney at Upright’s Chicago office. Upright told Mr. Walker

 the refund could take up to thirty days.

        20.     Mr. Walker contacted Upright several times in September and October 2018

 to check on the status of his refund. On October 2, 2018, he was informed by Kathleen Hohe,

 a Senior Client Services Executive, that there was a delay in issuing the refund because

 Upright no longer represented clients in North Carolina and Montana and had to first issue

 refunds for those clients. Mr. Walker was told his refund could take up to 45 business days.

        21.     The Walkers eventually received a refund of $763.50 in October 2018. Upright

 retained $526.50.



                                                  14
Case 18-80075-hb          Doc 76     Filed 02/20/20 Entered 02/20/20 15:23:21             Desc Main
                                    Document      Page 15 of 23



                C. BANKRUPTCY AND PROCEDURAL HISTORY

           1.       Prior to the partial refund, the Walkers hired F. Lee O’Steen of Rock Hill as

 bankruptcy counsel and filed a petition for Chapter 13 relief on August 29, 2018. This

 adversary was filed on October 10, 2018, asserting fraud, breach of contract, and request for

 sanctions under § 105 and “other sections of the Bankruptcy Code.”

           2.       On April 24, 2019, the parties entered a settlement agreement wherein the

 Walkers dismissed the claims for fraud and breach of contract in exchange for a refund of the

 amount Upright had retained.9

           3.       Pursuant to the Stipulation of Dismissal, “[e]ach side shall bear their own costs

 and fees, including all attorney fees.” The attached Settlement Agreement and Release stated,

 in relevant part:

           WHEREAS, the WALKERS have asserted claims (the “Claims”) against
           [Upright] related to [Upright’s] representation of the WALKERS in connection
           with bankruptcy asserted in Adversary Proceeding, Walker v. UpRight Law et
           al., 7:18-ap-80075;
           WHEREAS, the aforementioned claims asserted by the WALKERS included
           allegations that [Upright] committed unauthorized practice of law, breach of
           contract and fraud;
           ....
           Release. Conditioned on receipt of the payment . . . the WALKERS hereby
           release and forever discharge [Upright] . . . from any and all debts, claims,
           demands, damages, losses, liabilities, rights, actions, causes of action,
           expenses, contracts, promises, awards, and suits of any kind whatsoever . . .
           related to the Claims . . . The WALKERS do not agree to compromise their
           request for sanctions under 11 U.S.C. § 105. [Upright] reserves its rights to
           contest the request for sanctions under 11 U.S.C. § 105 and may assert that the
           WALKERS do not have standing to request sanctions under 11 U.S.C. § 105.
           ....
           Costs and Attorney’s Fees. The WALKERS and [Upright] shall be responsible
           any pay all their own costs, attorney fees and expenses incurred by each of
           them in connection with this Agreement and the Claims.



 9
     See ECF. No. 32.


                                                   15
Case 18-80075-hb          Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21                      Desc Main
                                     Document      Page 16 of 23



         3.       After the Court denied Upright’s motion for summary judgment on the

 sanctions claim,10 Upright moved to withdraw the reference to this Court and transfer the case

 to the United States District Court for the District of South Carolina for a jury trial. Upright

 asserted the remaining dispute was essentially a § 105 claim related to alleged pre-petition

 professional malpractice – not relief based on any alleged violation of the Bankruptcy Code –

 which was more appropriate for trial before the district court.11 The Walkers’ response argued

 that because only their claim under § 105 remained, the Court had the statutory and inherent

 authority to review Upright’s conduct and issue any appropriate sanctions, which is a core

 proceeding under 28 U.S.C. § 157(b)(2).12

         4.       On October 3, 2019, the district court issued an order finding the remaining

 equitable claim for sanctions under § 105 was properly before this Court.13 It reasoned, in

 part, that although not specifically enumerated in 28 U.S.C. § 157(b)(2), this matter was a core

 proceeding because the Walkers’ § 105 claim seeks equitable relief arising out of Upright’s

 pre-petition representation in a potential bankruptcy proceeding and this Court has the

 independent authority to monitor and review the conduct of parties that appear before it and

 issue sanctions when appropriate. The district court also reasoned that resolution of the case

 in this Court contributes to the uniform administration of bankruptcy proceedings since it

 involves Upright’s conduct related to legal services for a Chapter 13 case and prevents




 10
    ECF No. 40, entered Jun. 21, 2019.
 11
    ECF No. 47, filed Jul. 12, 2019.
 12
    ECF No. 51, filed Jul. 17, 2019. The Complaint is vague and only cites § 105 as grounds for relief. The
 Walkers later asserted in their objections to Upright’s dispositive motions and the Joint Pretrial Order that
 Upright violated §§ 329 and 526. (ECF Nos. 13, 38, & 46). However, in the subsequent withdrawal of reference
 proceeding, the Walkers did not mention any claim for relief for violations of §§ 329 or 526 and advocated for
 continued reference of the matter to this Court because it is only a § 105 issue. (ECF No. 51).
 13
    ECF No. 57. The district court explained that the factors for permissive withdrawal weighed in favor of this
 Court retaining jurisdiction.


                                                      16
Case 18-80075-hb             Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21       Desc Main
                                        Document      Page 17 of 23



 potential forum shopping, which the district court believed was the primary motivating factor

 behind Upright’s motion for withdrawal of the reference.

            5.       With this direction regarding the Court’s task in this case, the matter was

 returned to the bankruptcy court for trial of the remaining issues.

            6.       The trial was held on December 20, 2019. At trial, Upright’s attempts to call

 into question Mr. Walker’s credibility and Mr. O’Steen’s intentions in filing this adversary

 proceeding were not persuasive.14 The Court found Mr. Walker a credible and sincere witness

 and nothing in the record supports a finding that this proceeding was inappropriately pursued.

                 D. CONCLUSIONS REGARDING UPRIGHT’S PRACTICES AND PROCEDURES

            1.       Upright provided information about bankruptcy relief and the differences

 between Chapters 7 and 13 to a South Carolina resident through a person that was not a SC

 attorney, and that resident and his spouse made decisions based on the advice.

            2.       A Retainer Agreement, forming an attorney/client relationship, was executed

 based on conversations with and information provided by a person and/or persons who were

 not under the control or supervision of a SC attorney.

            3.       Upright “signed” the name of a SC attorney to a Retainer Agreement, but that

 attorney was not involved in the formation of the attorney/client relationship and was never

 involved in the clients’ case.

            4.       Fees were collected from the clients’ bank account before consultation with a

 SC attorney.

            5.       No SC attorney spoke with clients for two weeks after the Retainer Agreement

 was executed, and never spoke to one client subject to the Retainer Agreement.



 14
      See ECF No. 75 at p. 1, 7-9; Exs. J-N.


                                                   17
Case 18-80075-hb       Doc 76        Filed 02/20/20 Entered 02/20/20 15:23:21         Desc Main
                                    Document      Page 18 of 23



        6.      Upright advised at least one creditor that it represented a client before any SC

 attorney was consulted or had counseled the clients.

        7.      Upon termination of the attorney/client relationship, the clients were billed by

 Upright for tasks performed by non-attorney staff, tasks that appear unnecessary, tasks that

 did not actually occur, that were for clerical purposes such as billing and reassigning cases,

 and for duplicate time entries.

        8.      Upright did not promptly refund amounts to the clients upon termination of the

 attorney/client relationship.

        9.      An adversary proceeding and the jurisdiction of this Court were required

 before Upright issued a refund to clients of all amounts due.

        10.     To receive the refund, clients had to agree to releases and to be responsible for

 their attorney’s fees and costs incurred in the pursuit of that refund.

        11.     Adequate procedures are not in place to ensure Upright and its local partners

 are free from conflicts of interest, including whether any conflicts exist among the local

 partners or between Upright and local partners not assigned to the client in question.

                                   II.   APPLICABLE AUTHORITIES

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

 1334(b), and pursuant to the district court’s order returning the matter to this Court. This

 matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to

 28 U.S.C. §§ 1408 and 1409.

        Bankruptcy courts, like Article III courts, have an inherent power to impose sanctions

 against parties or attorneys that appear or practice before it. This power is derived from the

 court’s need to “manage its own affairs so as to achieve the orderly and expeditious disposition




                                                18
Case 18-80075-hb       Doc 76     Filed 02/20/20 Entered 02/20/20 15:23:21              Desc Main
                                 Document      Page 19 of 23



 of cases,” and includes “the power to control admission to its bar and to discipline attorneys

 who appear before it.” Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132, 115

 L. Ed. 2d 27 (1991) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)). “The

 federal courts may and should hold attorneys appearing before them to recognized standards

 of conduct in their jurisdictions: ‘The sanctioning court must, however, hold attorneys

 accountable to recognized standards of professional conduct.’” In re Computer Dynamics,

 Inc., 252 B.R. 50, 64 (Bankr. E.D. Va. 1997), aff’d, No. 98-1793, 1999 WL 350943 (4th Cir.

 Jun. 1, 1999) (quoting In re Finkelstein, 901 F.2d 1560, 1564 (11th Cir. 1990)). In most cases,

 before the Court may use its inherent powers to issue sanctions, it must first find that the party

 or counsel acted in bad faith. See Chambers, 501 U.S. at 50, 11 S. Ct. at 2135.

        Section 105(a) also specifically grants bankruptcy courts the power to “issue any order

 . . . necessary or appropriate to carry out the provisions of this title.” It states that “[n]o

 provision of this title providing for the raising of an issue by a party in interest shall be

 construed to preclude the court from, sua sponte, taking any action or making any

 determination necessary or appropriate to enforce or implement court orders or rules, or to

 prevent an abuse of process.” 11 U.S.C. § 105(a). Bankruptcy courts have “broad authority”

 under § 105(a). See Marrama v. Citizens Bank of Mass. 549 U.S. 365, 375, 127 S. Ct. 1105,

 166 L.Ed.2d 956 (2007). However, they may not use § 105(a) or their inherent authority to

 issue sanctions that contradict or override explicit mandates of other sections of the

 Bankruptcy Code. Law v. Siegel, 571 U.S. 415, 421, 428, 134 S. Ct. 1188, 1194-95, 1198, 188

 L. Ed. 2d 146 (2014).

        “[T]he Bankruptcy Code, both in general structure and in specific provisions,

 authorizes bankruptcy courts to prevent the use of the bankruptcy process to achieve illicit




                                                19
Case 18-80075-hb      Doc 76     Filed 02/20/20 Entered 02/20/20 15:23:21            Desc Main
                                Document      Page 20 of 23



 objectives.” In re Kestell, 99 F.3d 146, 149 (4th Cir. 1996); see also In re Chicora Life Ctr.,

 LC, 553 B.R. 61, 67 (Bankr. D.S.C. 2016) (“The provisions of the Bankruptcy Code,

 including the equitable powers of the bankruptcy court under § 105, are designed to protect

 the public interest.” (citing Fisher v. Apostolou, 155 F.3d 876, 882 (7th Cir. 1998))). To that

 end, § 105(a) has been interpreted to instill bankruptcy courts with the civil contempt power.

 See In re Walters, 868 F.2d 665, 669 (4th Cir. 1989) (affirming the bankruptcy court’s order

 holding in contempt an attorney who failed to comply with an order to refund unapproved

 attorney’s fees). Thus, “[b]ankruptcy courts have inherent and statutory power to police the

 conduct of the parties who appear before them and to impose sanctions on those parties who

 abuse the judicial process.” In re Banner, C/A No. 15-31761, 2016 WL 3251886, at *7

 (Bankr. W.D.N.C. June 2, 2016) (quotation marks and citation omitted). Federal courts,

 including bankruptcy courts, expect attorneys to comply with the state rules of professional

 conduct and may use their sanctioning authorities for any such violations.

        The Court reviewed and considered provisions of the Bankruptcy Code and

 Bankruptcy Rules raised by the Walkers at certain points in this adversary proceeding. See 11

 U.S.C. §§ 329 & 526; Fed. R. Bankr. P. 2017. It also reviewed and considered other

 provisions of the Bankruptcy Code and Rules as well as other authorities governing attorneys

 permitted to appear before this Court and a myriad of South Carolina Rules of Professional

 Conduct not previously raised. See 11 U.S.C. §§ 527 & 528; Fed. R. Bankr. P. 9011; Local

 Civ. Rule 83.I.08 (D.S.C.), RDE Rule IV(B); Rules 1.4, RPC, Rule 407, SCACR

 (Communication), 1.5 (Fees), 1.7 (Conflict of Interest: Current Clients), 1.9 (Duties to Former

 Clients), 1.10 (Imputation of Conflicts of Interest: General Rule), 1.16 (Declining or

 Terminating Representation), 5.1 (Responsibilities of Partners, Managers, and Supervisory




                                               20
Case 18-80075-hb           Doc 76      Filed 02/20/20 Entered 02/20/20 15:23:21                       Desc Main
                                      Document      Page 21 of 23



 Lawyers), 5.3 (Responsibilities Regarding Non Lawyer Assistance), and 5.5 (Unauthorized

 Practice of Law; Multijurisdictional Practice of Law).

                                              III.     ANALYSIS

          A. SANCTIONS IN THE FORM OF ATTORNEY’S                         FEES,   COSTS     AND    ADDITIONAL
             DAMAGES PURSUANT TO § 105(A)

          Even if the Court found Upright’s pre-petition conduct toward the Walkers and its

 failure to promptly and accurately issue a refund are bad faith warranting a sanction to benefit

 the Walkers, the prior settlement terms include a release and provide the parties are

 responsible for their own attorney’s fees and costs in connection with “the Claims” asserted

 in this adversary proceeding. Additionally, the pleadings regarding withdrawal of reference

 and the district court’s order returning the matter to this Court define the remaining issues as

 a matter involving this Court’s review of the conduct of the parties appearing before it, not an

 action to impose sanctions in the form of attorney’s fees and damages to benefit one party.

 These facts lead the Court to conclude that this is not an instance where it should exercise its

 discretion under § 105(a) to impose monetary sanctions for attorney’s fees, costs, or other

 alleged damages to compensate or for the benefit of the Walkers.15

          B. OTHER RELIEF UNDER § 105(A)

          The foregoing does not negate the Court’s ability to scrutinize the conduct of the

 parties and attorneys that appear before it to prevent an abuse of process. Upright filed

 approximately 865 bankruptcy cases in South Carolina in 2019 and continues to advertise its

 services to potential clients in this state. The impact of Upright’s practices and procedures on

 this Court is greater because this number excludes individuals, like the Walkers, who did not


 15
   The Court notes that nothing in this Order prevents O’Steen from requesting reimbursement from the Walkers
 through their Chapter 13 plan for the attorney’s fees and costs incurred in this adversary proceeding pursuant to
 any fee agreement.


                                                        21
Case 18-80075-hb       Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21           Desc Main
                                Document      Page 22 of 23



 ultimately file bankruptcy with Upright as counsel. Focusing on the factual conclusions

 regarding Upright’s practice before the Court in Section I(D) above, the Court exercises its

 discretion pursuant to § 105(a) to review Upright’s compliance with applicable authorities to

 prevent any abuse of process. Because this matter was initially presented to the Court as a

 two-party dispute and the Court’s review may involve authorities implicated but not

 specifically pled in the Complaint, out of an abundance of caution, Upright is granted an

 opportunity to respond prior to any further Order or action by the Court.

        IT IS, HEREBY, ORDERED that the Walkers’ request for an award of monetary

 sanctions against Upright and for their benefit is denied.

        IT IS FURTHER ORDERED that, pursuant to § 105(a), on or before April 10, 2020,

 Upright shall: review Section I(D) (Conclusions 1-11) herein and file a Response detailing

 any dispute with those findings; and review Local Civ. Rule 83.I.08 (D.S.C.), RDE Rule

 IV(B); 11 U.S.C. §§ 329, 526, 527, and 528; Fed. R. Bankr. P. 2017 and 9011; Rules 1.4,

 RPC, Rule 407, SCACR (Communication), 1.5 (Fees), 1.7 (Conflict of Interest: Current

 Clients), 1.9 (Duties to Former Clients), 1.10 (Imputation of Conflicts of Interest: General

 Rule), 1.16 (Declining or Terminating Representation), 5.1 (Responsibilities of Partners,

 Managers, and Supervisory Lawyers), 5.3 (Responsibilities Regarding Non Lawyer

 Assistance), and 5.5 (Unauthorized Practice of Law; Multijurisdictional Practice of Law), and

 detail in the Response any arguments to support the compatibility of the findings in Section

 I(D) (Conclusions 1-11) with those authorities.

        TAKE NOTICE that any further action, if found to be appropriate after a review of

 the Response, may include monetary and non-monetary sanctions, and/or referral of any




                                               22
Case 18-80075-hb     Doc 76    Filed 02/20/20 Entered 02/20/20 15:23:21          Desc Main
                              Document      Page 23 of 23



 relevant matters to South Carolina Office of Disciplinary Counsel and/or the U.S. District

 Court pursuant to Local Civ. Rule 83.I.08 (D.S.C.), RDE Rule V.

        AND IT IS SO ORDERED.



 FILED BY THE COURT
     02/20/2020




                                                 US Bankruptcy Judge
                                                 District of South Carolina



  Entered: 02/20/2020




                                            23
